Pee Cueiam.
The replication attempts to put in issue matter of law, rather than of fact. It protests the issuing of the Ji. fa., and then, without meeting the plaintiff’s- allegation that, at the' time of the taking complained of, he held and detained the goods under a fi. fa. in virtue of a previous levy, it simply asserts that he did not lawfully hold and'detain them. In short, the replication neither denies the matters alleged in the plea, nor does it confess and avoid' them. There must be judgment for the plaintiff.
Ordered accordingly.